Exhibit 10.1

AT THE MARKET OFFERING AGREEMENT

November 5, 2015

Ascendiant Capital Markets, LLC

18881 Von Karman, 16th Floor

Irvine, California 92612

Ladies and Gentlemen:

Mad Catz Interactive, Inc., a corporation organized under the Canada Business
Corporations Act (the “Company”), confirms its agreement (this “Agreement”) with
Ascendiant Capital Markets, LLC (the “Manager”) as follows:

1. Definitions. The terms that follow, when used in this Agreement and any Terms
Agreement, shall have the meanings indicated.

“Accountants” shall have the meaning ascribed to such term in Section 4(m).

“Act” shall mean the Securities Act of 1933, as amended, and the rules and
regulations of the Commission promulgated thereunder.

“Action” shall have the meaning ascribed to such term in Section 3(q).

“Affiliate” shall have the meaning ascribed to such term in Section 3(p).

“Applicable Time” shall mean, with respect to any Shares, the time of sale of
such Shares pursuant to this Agreement or any relevant Terms Agreement.

“Base Prospectus” shall mean the base prospectus contained in the Registration
Statement at the Execution Time.

“Board” shall have the meaning ascribed to such term in Section 2(b)(iii).

“Broker Fee” shall have the meaning ascribed to such term in Section 2(b)(v).

“Business Day” shall mean any day other than a Saturday, a Sunday or a legal
holiday or a day on which banking institutions or trust companies are authorized
or obligated by law to close in New York City.

“Commission” shall mean the Securities and Exchange Commission.

“Common Stock” shall have the meaning ascribed to such term in Section 2.

“Common Stock Equivalents” shall have the meaning ascribed to such term in
Section 3(g).



--------------------------------------------------------------------------------

“Company Counsel” shall have the meaning ascribed to such term in Section 4(l).

“DTC” shall have the meaning ascribed to such term in Section 2(b)(vii).

“Effective Date” shall mean each date and time that the Registration Statement
and any post-effective amendment or amendments thereto became or becomes
effective.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations of the Commission promulgated thereunder.

“Execution Time” shall mean the date and time that this Agreement is executed
and delivered by the parties hereto.

“FINRA” shall have the meaning ascribed to such term in Section 3(e).

“Filing Date” shall have the meaning ascribed to such term in Section 4(w).

“Free Writing Prospectus” shall mean a free writing prospectus, as defined in
Rule 405.

“GAAP” shall have the meaning ascribed to such term in Section 3(n).

“Incorporated Documents” shall mean the documents or portions thereof filed with
the Commission on or before the Effective Date that are incorporated by
reference in the Registration Statement or the Prospectus and any documents or
portions thereof filed with the Commission after the Effective Date that are
deemed to be incorporated by reference in the Registration Statement or the
Prospectus.

“Intellectual Property Rights” shall have the meaning ascribed to such term in
Section 3(v).

“Issuer Free Writing Prospectus” shall mean an issuer free writing prospectus,
as defined in Rule 433.

“Losses” shall have the meaning ascribed to such term in Section 7(d).

“Material Adverse Effect” shall have the meaning ascribed to such term in
Section 3(b).

“Material Permits” shall have the meaning ascribed to such term in Section 3(t).

“Maximum Amount” shall have the meaning ascribed to such term in Section 2.

“Net Proceeds” shall have the meaning ascribed to such term in Section 2(b)(v).

 

2



--------------------------------------------------------------------------------

“Permitted Free Writing Prospectus” shall have the meaning ascribed to such term
in Section 4(g).

“Placement” shall have the meaning ascribed to such term in Section 2(c).

“Proceeding” shall have the meaning ascribed to such term in Section 3(b).

“Prospectus” shall mean the Base Prospectus, as supplemented by the most
recently filed Prospectus Supplement (if any).

“Prospectus Supplement” shall mean the prospectus supplement relating to the
Shares prepared and filed pursuant to Rule 424(b) from time to time.

“Registration Statement” shall mean the shelf registration statement (File
Number 333-198930) on Form S-3, including exhibits and financial statements and
any prospectus supplement relating to the Shares that is filed with the
Commission pursuant to Rule 424(b) and deemed part of such registration
statement pursuant to Rule 430B, as amended on each Effective Date and, in the
event any post-effective amendment thereto becomes effective, shall also mean
such registration statement as so amended. “Registration Statement” shall also
mean any shelf registration statement on Form S-3 that is filed in replacement
of or as successor to the Registration Statement in connection with the offering
contemplated herein as contemplated by Section 4(x) herein.

“Representation Date” shall have the meaning ascribed to such term in
Section 4(k).

“Required Approvals” shall have the meaning ascribed to such term in
Section 3(e).

“Rule 158”, “Rule 163”, “Rule 164”, “Rule 172”, “Rule 173”, “Rule 405”,
“Rule 415”, “Rule 424”, “Rule 430B” and “Rule 433” refer to such rules under the
Act.

“Sales Notice” shall have the meaning ascribed to such term in Section 2(b)(i).

“SEC Reports” shall have the meaning ascribed to such term in Section 3(m).

“SEDAR” means the System for Electronic Document Analysis and Retrieval
maintained by the Canadian provincial and territorial securities regulatory
authorities.

“Settlement Date” shall have the meaning ascribed to such term in
Section 2(b)(vii).

“Shares” shall have the meaning ascribed to such term in Section 2.

“Subsidiary” shall have the meaning ascribed to such term in Section 3(a).

 

3



--------------------------------------------------------------------------------

“Terms Agreement” shall have the meaning ascribed to such term in Section 2(a).

“Time of Delivery” shall have the meaning ascribed to such term in Section 2(c).

“Trading Market” means NYSE MKT.

“Transfer Agent” means Computershare Trust Company of Canada or any successor
transfer agent of the Company.

“TSX” means the Toronto Stock Exchange.

2. Sale and Delivery of Shares. The Company proposes to issue and sell through
or to the Manager, as sales agent and/or principal, up to $25,000,000 of shares
(the “Shares”) of the Company’s common stock, no par value (“Common Stock”),
from time to time during the term of this Agreement and on the terms set forth
herein; provided, however, that in no event shall the Company issue or sell
through the Manager such number of Shares that (a) exceeds the number or dollar
amount of shares of Common Stock registered on the Registration Statement,
pursuant to which the offering is being made, (b) exceeds the number of
authorized but unissued shares of Common Stock or (c) would cause the Company or
the offering of the Shares to not satisfy the eligibility and transaction
requirements for use of Form S-3 (including, if applicable, General Instruction
I.B.6 of Registration Statement on Form S-3) (the lesser of (a), (b) and (c),
the “Maximum Amount”). Notwithstanding anything to the contrary contained
herein, the parties hereto agree that compliance with the limitations set forth
in this Section 2 on the number and aggregate sales price of Shares issued and
sold under this Agreement shall be the sole responsibility of the Company and
that Manager shall have no obligation in connection with such compliance.

(a) Appointment of Manager as Selling Agent; Term Agreement. For purposes of
selling the Shares through the Manager, the Company hereby appoints the Manager
as exclusive agent of the Company for the purpose of soliciting purchases of the
Shares from the Company pursuant to this Agreement and the Manager agrees to use
its commercially reasonable efforts to sell the Shares on the terms and subject
to the conditions stated herein. The Company agrees that, whenever it determines
to sell the Shares directly to the Manager as principal, it will enter into a
separate agreement (each, a “Terms Agreement”) in substantially the form of
Annex I hereto, relating to such sale in accordance with Section 2 of this
Agreement.

(b) Agent Sales. Subject to the terms and conditions and in reliance upon the
representations and warranties herein set forth, the Company will issue and
agrees to sell Shares from time to time through the Manager, acting as sales
agent, and the Manager agrees to use its commercially reasonable efforts to sell
the Shares, as sales agent for the Company, on the following terms:

(i) The Shares are to be sold on a daily basis or otherwise as shall be agreed
to by the Company and the Manager on any day that (A) is a trading day for the
Trading Market, (B) the Company has instructed the Manager by

 

4



--------------------------------------------------------------------------------

telephone (confirmed promptly by electronic mail) to make such sales (“Sales
Notice”) and (C) the Company has satisfied its obligations under Section 6 of
this Agreement, provided that the deliveries required under Section 6 shall only
be required to be made on the Execution Time and on a Representation Date on
which a material amendment to the Registration Statement or Prospectus is made
or the Company files its Annual Report on Form 10-K or a material amendment
thereto under the Exchange Act. The Company will designate the maximum amount of
the Shares to be sold by the Manager daily (subject to the limitations set forth
in Section 2(d)) and the minimum price per Share at which such Shares may be
sold. Subject to the terms and conditions hereof, the Manager shall use its
commercially reasonable efforts to sell on a particular day all of the Shares
designated for the sale by the Company on such day. The gross sales price of the
Shares sold under this Section 2(b) shall be the market price for shares of the
Company’s Common Stock sold by the Manager under this Section 2(b) on the
Trading Market at the time of sale of such Shares.

(ii) The Company acknowledges and agrees that (A) there can be no assurance that
the Manager will be successful in selling the Shares, (B) the Manager will incur
no liability or obligation to the Company or any other person or entity if it
does not sell the Shares for any reason other than a failure by the Manager to
use its commercially reasonable efforts consistent with its normal trading and
sales practices and applicable law and regulations to sell such Shares as
required under this Agreement, and (C) the Manager shall be under no obligation
to purchase Shares on a principal basis pursuant to this Agreement, except as
otherwise specifically agreed by the Manager and the Company pursuant to a Terms
Agreement.

(iii) The Company shall not authorize the issuance and sale of, and the Manager
shall not be obligated to use its commercially reasonable efforts to sell, any
Share at a price lower than the minimum price therefor designated from time to
time by the Company’s Board of Directors (the “Board”), or a duly authorized
committee thereof, or such duly authorized officers of the Company, and notified
to the Manager in writing. The Company or the Manager may, upon notice to the
other party hereto by telephone (confirmed promptly by electronic mail), suspend
the offering of the Shares for any reason and at any time; provided, however,
that such suspension or termination shall not affect or impair the parties’
respective obligations with respect to the Shares sold hereunder prior to the
giving of such notice.

(iv) The Manager may sell Shares by any method permitted by law deemed to be an
“at the market offering” as defined in Rule 415 under the Act, including without
limitation sales made directly on the Trading Market, on any other existing
trading market for the Common Stock in the United States or to or through a
market maker. The Manager may also sell Shares in privately negotiated
transactions. Notwithstanding anything herein contained, no shares will
knowingly be sold into Canada or to residents of Canada, and no shares will

 

5



--------------------------------------------------------------------------------

be sold through the facilities of the TSX. No advertisement or solicitation in
furtherance of the sale of Shares will be undertaken in Canada by the Company or
the Manager.

(v) The compensation to the Manager for sales of the Shares under this
Section 2(b) shall be a placement fee of 3% of the gross sales price of the
Shares sold pursuant to this Section 2(b) (“Broker Fee”). The foregoing rate of
compensation shall not apply when the Manager acts as principal, in which case
the Company may sell Shares to the Manager as principal at a price agreed upon
at the relevant Applicable Time pursuant to a Terms Agreement. The remaining
proceeds, after deduction of the Broker Fee and deduction for any transaction
fees imposed by any governmental or self-regulatory organization in respect of
such sales, and all clearing charges, including ticket charges, shall constitute
the net proceeds to the Company for such Shares (the “Net Proceeds”).

(vi) The Manager shall provide written confirmation (which may be by facsimile
or electronic mail) to the Company following the close of trading on the Trading
Market each day in which the Shares are sold under this Section 2(b) setting
forth the number of the Shares sold on such day, the aggregate gross sales
proceeds and the Net Proceeds to the Company, and the compensation payable by
the Company to the Manager with respect to such sales.

(vii) Upon delivery of a Sales Notice, the Company shall or shall cause the
Transfer Agent to, deliver the maximum number of Shares to be sold pursuant to
the Sales Notice to the Manager’s account at The Depository Trust Company
(“DTC”) via the DWAC system, which Shares shall be deposited by the Manager in
the Company’s account or the accounts of the Company’s subsidiary (as custodian
for the Company) with the Manager. The Manager shall have no obligation to
attempt to sell the Shares until the Company has delivered the Shares to the
Manager. Settlement for sales of the Shares pursuant to this Section 2(b) will
occur at 10:00 a.m. (New York City time), or at such time as the Company and the
Manager may mutually agree, on the third Business Day following delivery of the
Shares issued pursuant to the Sale Notice (each such day, a “Settlement Date”).
On each Settlement Date, the Manager shall deliver the Net Proceeds from the
sale of the Shares to the Company. If on any Settlement Date not all Shares were
sold as delivered pursuant to the Sales Notice, then, at the election of and
upon notice from the Company, the Shares shall be applied to a future Settlement
Date or returned to the Company.

(viii) At each Applicable Time, Settlement Date, Representation Date and Filing
Date, the Company shall be deemed to have affirmed each representation and
warranty contained in this Agreement as if such representation and warranty were
made as of such date, modified as necessary to relate to the Registration
Statement and the Prospectus as amended as of such date. Any obligation of the
Manager to use its commercially reasonable efforts to sell the Shares on behalf
of the Company shall be subject to the continuing accuracy of

 

6



--------------------------------------------------------------------------------

the representations and warranties of the Company herein, to the performance by
the Company of its obligations hereunder and to the continuing satisfaction of
the additional conditions specified in Section 6 of this Agreement.

(c) Term Sales. If the Company wishes to sell the Shares pursuant to this
Agreement but other than as set forth in Section 2(b) of this Agreement (each, a
“Placement”), it will notify the Manager of the proposed terms of such
Placement. If the Manager, acting as principal, wishes to accept such proposed
terms (which it may decline to do for any reason in its sole discretion) or,
following discussions with the Company wishes to accept amended terms, the
Manager and the Company will enter into a Terms Agreement setting forth the
terms of such Placement. The terms set forth in a Terms Agreement will not be
binding on the Company or the Manager unless and until the Company and the
Manager have each executed such Terms Agreement accepting all of the terms of
such Terms Agreement. In the event of a conflict between the terms of this
Agreement and the terms of a Terms Agreement, the terms of such Terms Agreement
will control. A Terms Agreement may also specify certain provisions relating to
the reoffering of such Shares by the Manager. The commitment of the Manager to
purchase the Shares pursuant to any Terms Agreement shall be deemed to have been
made on the basis of the representations and warranties of the Company herein
contained and shall be subject to the terms and conditions herein set forth.
Each Terms Agreement shall specify the number of the Shares to be purchased by
the Manager pursuant thereto, the price to be paid to the Company for such
Shares, any provisions relating to rights of, and default by, underwriters
acting together with the Manager in the reoffering of the Shares, and the time
and date (each such time and date being referred to herein as a “Time of
Delivery”) and place of delivery of and payment for such Shares. Such Terms
Agreement shall also specify any requirements for opinions of counsel,
accountants’ letters and officers’ certificates pursuant to Section 6 of this
Agreement and any other information or documents required by the Manager.

(d) Maximum Number of Shares. Under no circumstances shall the Company cause or
request the offer or sale of any Shares if, after giving effect to the sale of
such Shares, the aggregate amount of Shares sold pursuant to this Agreement
would exceed the lesser of (A) together with all sales of Shares under this
Agreement, the Maximum Amount, (B) the amount available for offer and sale under
the currently effective Registration Statement and (C) the amount authorized
from time to time to be issued and sold under this Agreement by the Company’s
board of directors, a duly authorized committee thereof or a duly authorized
executive committee, and notified to the Manager in writing. Under no
circumstances shall the Company cause or request the offer or sale of any Shares
pursuant to this Agreement at a price lower than the minimum price authorized
from time to time by the Company’s board of directors, a duly authorized
committee thereof or a duly authorized executive committee, and notified to the
Manager in writing. Further, under no circumstances shall the Company cause or
permit the aggregate offering amount of Shares sold pursuant to this Agreement
to exceed the Maximum Amount.

 

7



--------------------------------------------------------------------------------

(e) Regulation M Notice. Unless the exceptive provisions set forth in
Rule 101(c)(1) of Regulation M under the Exchange Act are satisfied with respect
to the Shares, the Company shall give the Manager at least one Business Day’s
prior notice of its intent to sell any Shares in order to allow the Manager time
to comply with Regulation M.

3. Representations and Warranties. The Company represents and warrants to, and
agrees with, the Manager at the Execution Time and on each such time the
following representations and warranties are repeated or deemed to be made
pursuant to this Agreement, as set forth below or in the Registration Statement,
the Prospectus or the Incorporated Documents.

(a) Subsidiaries. All of the direct and indirect subsidiaries (individually, a
“Subsidiary”) of the Company are set forth on Exhibit 21.1 to the Company’s most
recent Annual Report on Form 10-K filed with the Commission. The Company owns,
directly or indirectly, all of the capital stock or other equity interests of
each Subsidiary free and clear of any “Liens” (which for purposes of this
Agreement shall mean a lien, charge, security interest, encumbrance, right of
first refusal, preemptive right or other restriction), and all the issued and
outstanding shares of capital stock of each Subsidiary are validly issued and
are fully paid, non-assessable and free of preemptive and similar rights to
subscribe for or purchase securities.

(b) Organization and Qualification. The Company and each of the Subsidiaries is
an entity duly incorporated or otherwise organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation or organization
(as applicable), with the requisite power and authority to own and use its
properties and assets and to carry on its business as currently conducted.
Neither the Company nor any Subsidiary is in violation or default of any of the
provisions of its respective certificate or articles of incorporation, bylaws or
other organizational or charter documents. Each of the Company and the
Subsidiaries is duly qualified to conduct business and is in good standing as a
foreign corporation or other entity in each jurisdiction in which the nature of
the business conducted or property owned by it makes such qualification
necessary, except where the failure to be so qualified or in good standing, as
the case may be, could not reasonably be expected to result in (i) a material
adverse effect on the legality, validity or enforceability of this Agreement,
(ii) a material adverse change in the results of operations, assets, business,
prospects or condition (financial or otherwise) of the Company and the
Subsidiaries, taken as a whole, from that set forth in the Registration
Statement, the Base Prospectus, any Prospectus Supplement, the Prospectus or the
Incorporated Documents, or (iii) a material adverse effect on the Company’s
ability to perform in any material respect on a timely basis its obligations
under this Agreement (any of (i), (ii) or (iii), a “Material Adverse Effect”)
and no “Proceeding” (which for purposes of this Agreement shall mean any action,
claim, suit, investigation or proceeding (including, without limitation, an
investigation or partial proceeding, such as a deposition), whether commenced or
threatened) has been instituted in any such jurisdiction revoking, limiting or
curtailing or seeking to revoke, limit or curtail such power and authority or
qualification.

 

8



--------------------------------------------------------------------------------

(c) Authorization and Enforcement. The Company has the requisite corporate power
and authority to enter into and to consummate the transactions contemplated by
this Agreement and otherwise to carry out its obligations hereunder. The
execution and delivery of this Agreement by the Company and the consummation by
it of the transactions contemplated hereby have been duly authorized by all
necessary action on the part of the Company and no further action is required by
the Company, the Board or its stockholders in connection herewith other than in
connection with the Required Approvals. This Agreement has been duly executed
and delivered by the Company and constitutes the valid and binding obligation of
the Company enforceable against the Company in accordance with its terms except
(i) as limited by general equitable principles and applicable bankruptcy,
insolvency, reorganization, moratorium and other laws of general application
affecting enforcement of creditors’ rights generally, (ii) as limited by laws
relating to the availability of specific performance, injunctive relief or other
equitable remedies and (iii) insofar as indemnification and contribution
provisions may be limited by applicable law.

(d) No Conflicts. The execution, delivery and performance of this Agreement by
the Company, the issuance and sale of the Shares and the consummation by the
Company of the other transactions contemplated herein do not and will not
(i) conflict with or violate any provision of the Company’s or any Subsidiary’s
certificate or articles of incorporation, bylaws or other organizational or
charter documents, or (ii) conflict with, or constitute a default (or an event
that with notice or lapse of time or both would become a default) under, result
in the creation of any Lien upon any of the properties or assets of the Company
or any Subsidiary, or give to others any rights of termination, amendment,
acceleration or cancellation (with or without notice, lapse of time or both) of,
any agreement, credit facility, debt or other instrument (evidencing a Company
or Subsidiary debt or otherwise) or other understanding to which the Company or
any Subsidiary is a party or by which any property or asset of the Company or
any Subsidiary is bound or affected, or (iii) subject to the Required Approvals,
conflict with or result in a violation of any law, rule, regulation, order,
judgment, injunction, decree or other restriction of any court or governmental
authority to which the Company or a Subsidiary is subject (including federal and
state securities laws and regulations), or by which any property or asset of the
Company or a Subsidiary is bound or affected, except in the case of each of
clauses (ii) and (iii), such as could not reasonably be expected to result in a
Material Adverse Effect.

(e) Filings, Consents and Approvals. The Company is not required to obtain any
consent, waiver, authorization or order of, give any notice to, or make any
filing or registration with, any court or other federal, state, local or other
governmental authority or other “Person” (defined as an individual or
corporation, partnership, trust, incorporated or unincorporated association,
joint venture, limited liability company, joint stock company, government (or an
agency or subdivision thereof) or other entity of any kind, including the
Trading Market) in connection with the execution, delivery and performance by
the Company of this Agreement, other than (i) the filings required by this
Agreement, (ii) the filing with the Commission of the Prospectus Supplement, and
the filing on SEDAR of the Prospectus Supplement, (iii) the filing of
application(s) to and

 

9



--------------------------------------------------------------------------------

approval by the Trading Market and the TSX for the listing of the Shares for
trading thereon in the time and manner required thereby, and (iv) such filings
as are required to be made under applicable state securities laws and the rules
and regulations of the Financial Industry Regulatory Authority, Inc. (“FINRA”)
(collectively, the “Required Approvals”).

(f) Issuance of Shares. The Shares are duly authorized and, when issued and paid
for in accordance with this Agreement, will be duly and validly issued, fully
paid and nonassessable, free and clear of all Liens imposed by the Company. The
Company has reserved from its duly authorized capital stock the maximum number
of shares of Common Stock issuable pursuant to this Agreement. The issuance by
the Company of the Shares has been registered under the Act and all of the
Shares are freely transferable and tradable by the purchasers thereof without
restriction (other than any restrictions arising solely from an act or omission
of such a purchaser) except that the Shares may not be sold on or through the
facilities of the TSX and may only be resold in Canada in compliance with
exemptions from prospectus and registration requirements under applicable
Canadian securities laws. The Shares are being issued pursuant to the
Registration Statement and the issuance of the Shares has been registered by the
Company under the Act. The “Plan of Distribution” section within the
Registration Statement permits the issuance and sale of the Shares as
contemplated by this Agreement. Upon receipt of the Shares, the purchasers of
such Shares will have good and marketable title to such Shares and the Shares
will be freely tradable on the Trading Market.

(g) Capitalization. The capitalization of the Company is as set forth in the
Registration Statement, the Base Prospectus, the Prospectus Supplement and the
Prospectus. The Company has not issued any capital stock since its most recently
filed periodic report under the Exchange Act, other than pursuant to the
exercise of employee stock options under the Company’s stock option plans, the
issuance of shares of Common Stock to employees pursuant to the Company’s
employee stock purchase plan and pursuant to the conversion or exercise of
securities exercisable, exchangeable or convertible into Common Stock (“Common
Stock Equivalents”). No Person has any right of first refusal, preemptive right,
right of participation, or any similar right to participate in the transactions
contemplated by this Agreement. Except (i) pursuant to the Company’s stock
option plans, (ii) pursuant to agreements or instruments filed as exhibits to
Incorporated Documents or (iii) as disclosed in the SEC Reports, there are no
outstanding options, warrants, script rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities, rights or
obligations convertible into or exercisable or exchangeable for, or giving any
Person any right to subscribe for or acquire, any shares of Common Stock, or
contracts, commitments, understandings or arrangements by which the Company or
any Subsidiary is or may become bound to issue additional shares of Common Stock
or Common Stock Equivalents. The issuance and sale of the Shares will not
obligate the Company to issue shares of Common Stock or other securities to any
Person and will not result in a right of any holder of Company securities to
adjust the exercise, conversion, exchange or reset price under such securities.
All of the outstanding shares of capital stock of the Company are validly
issued, fully paid and nonassessable, have been issued in compliance with all
federal and state

 

10



--------------------------------------------------------------------------------

securities laws, and none of such outstanding shares was issued in violation of
any preemptive rights or similar rights to subscribe for or purchase securities.
There are no stockholders agreements, voting agreements or other similar
agreements with respect to the Company’s capital stock to which the Company is a
party or, to the knowledge of the Company, between or among any of the Company’s
stockholders.

(h) Registration Statement. The Company meets the requirements for use of
Form S-3 under the Act and has prepared and filed with the Commission the
Registration Statement, including a related Base Prospectus, for registration
under the Act of the offering and sale of the Shares. Such Registration
Statement is effective and available for the offer and sale of the Shares as of
the date hereof. As filed, the Base Prospectus contains all information required
by the Act and the rules thereunder, and, except to the extent the Manager shall
agree in writing to a modification, shall be in all substantive respects in the
form furnished to the Manager prior to the Execution Time or prior to any such
time this representation is repeated or deemed to be made. The Registration
Statement, at the Execution Time, each such time this representation is repeated
or deemed to be made, and at all times during which a prospectus is required by
the Act to be delivered (whether physically or through compliance with Rule 172,
173 or any similar rule) in connection with any offer or sale of the Shares,
meets the requirements set forth in Rule 415(a)(1)(x). The initial Effective
Date of the Registration Statement was not earlier than the date three years
before the Execution Time.

(i) Accuracy of Incorporated Documents. The Incorporated Documents, when they
were filed with the Commission, conformed in all material respects to the
requirements of the Exchange Act and the rules thereunder, and none of the
Incorporated Documents, when they were filed with the Commission, contained any
untrue statement of a material fact or omitted to state a material fact
necessary to make the statements therein, in light of the circumstances under
which they were made not misleading; and any further documents so filed and
incorporated by reference in the Registration Statement, the Base Prospectus,
the Prospectus Supplement or the Prospectus, when such documents are filed with
the Commission, will conform in all material respects to the requirements of the
Exchange Act and the rules thereunder, as applicable, and will not contain any
untrue statement of a material fact or omit to state a material fact necessary
to make the statements therein, in light of the circumstances under which they
were made, not misleading, provided, however, that this representation shall not
apply to any such untrue statement or alleged untrue statement or omission or
alleged omission made therein in reliance upon and in conformity with written
information furnished to the Company by the Manager specifically for inclusion
therein.

(j) Ineligible Issuer. (i) At the earliest time after the filing of the
Registration Statement that the Company or another offering participant made a
bona fide offer (within the meaning of Rule 164(h)(2)) of the Shares and (ii) as
of the Execution Time and on each such time this representation is repeated or
deemed to be made (with such date being used as the determination date for
purposes of this clause (ii)), the Company was not and is not an Ineligible
Issuer (as defined in Rule 405), without taking account of

 

11



--------------------------------------------------------------------------------

any determination by the Commission pursuant to Rule 405 that it is not
necessary that the Company be considered an Ineligible Issuer.

(k) Free Writing Prospectus. The Company is eligible to use Issuer Free Writing
Prospectuses. Each Issuer Free Writing Prospectus does not include any
information the substance of which conflicts with the information contained in
the Registration Statement, including any Incorporated Documents and any
prospectus supplement deemed to be a part thereof that has not been superseded
or modified; and each Issuer Free Writing Prospectus does not contain any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading. The foregoing sentence does not apply to
statements in or omissions from any Issuer Free Writing Prospectus based upon
and in conformity with written information furnished to the Company by the
Manager specifically for use therein. Any Issuer Free Writing Prospectus that
the Company is required to file pursuant to Rule 433(d) has been, or will be,
filed with the Commission in accordance with the requirements of the Act and the
rules thereunder. Each Issuer Free Writing Prospectus that the Company has
filed, or is required to file, pursuant to Rule 433(d) or that was prepared by
or behalf of or used by the Company complies or will comply in all material
respects with the requirements of the Act and the rules thereunder. The Company
will not, without the prior consent of the Manager prepare, use or refer to, any
Issuer Free Writing Prospectuses.

(l) Proceedings Related to Registration Statement. The Registration Statement is
not the subject of a pending proceeding or examination under Section 8(d) or
8(e) of the Act, and the Company is not the subject of a pending proceeding
under Section 8A of the Act in connection with the offering of the Shares. The
Company has not received any notice that the Commission has issued or intends to
issue a stop-order with respect to the Registration Statement or that the
Commission otherwise has suspended or withdrawn the effectiveness of the
Registration Statement, either temporarily or permanently, or intends or has
threatened in writing to do so.

(m) SEC Reports. The Company has complied in all material respects with
requirements to file all reports, schedules, forms, statements and other
documents required to be filed by it under the Act and the Exchange Act,
including pursuant to Section 13(a) or 15(d) thereof, for the two years
preceding the date hereof (or such shorter period as the Company was required by
law to file such material) (the foregoing materials, including the exhibits
thereto and documents incorporated by reference therein, being collectively
referred to herein as the “SEC Reports”) on a timely basis or has received a
valid extension of such time of filing and has filed any such SEC Reports prior
to the expiration of any such extension.

(n) Financial Statements. The consolidated financial statements incorporated by
reference in the Registration Statement, the Prospectus or the Incorporated
Documents and any amendments thereof or supplements thereto comply in all
material respects with applicable accounting requirements and the rules and
regulations of the Commission with respect thereto as in effect at the time of
filing or as amended or corrected in a subsequent

 

12



--------------------------------------------------------------------------------

filing. Such financial statements have been prepared in accordance with United
States generally accepted accounting principles applied on a consistent basis
during the periods involved (“GAAP”), except as may be otherwise specified in
such financial statements or the notes thereto and except that unaudited
financial statements may not contain all footnotes required by GAAP, and fairly
present in all material respects the financial position of the Company and its
consolidated subsidiaries as of and for the dates thereof and the results of
operations and cash flows for the periods then ended, subject, in the case of
unaudited statements, to normal, immaterial, year-end audit adjustments.

(o) Accountants. The Company’s accountants are KPMG LLP. To the knowledge of the
Company, such accountants, who the Company expects will express their opinion
with respect to the financial statements to be included in the Company’s next
Annual Report on Form 10-K, are a registered public accounting firm as required
by the Act.

(p) Material Adverse Events. Since the date of the latest audited financial
statements included within the SEC Reports, except as specifically disclosed in
a subsequent SEC Report filed prior to the date hereof, (i) there has been no
event, occurrence or development that has had or that could reasonably be
expected to result in a Material Adverse Effect, (ii) the Company has not
incurred any liabilities (contingent or otherwise) other than (A) trade payables
and accrued expenses incurred in the ordinary course of business consistent with
past practice and (B) liabilities not required to be reflected in the Company’s
financial statements pursuant to GAAP or required to be disclosed in filings
made with the Commission, (iii) the Company has not altered its method of
accounting, (iv) the Company has not declared or made any dividend or
distribution of cash or other property to its stockholders or purchased,
redeemed or made any agreements to purchase or redeem any shares of its capital
stock and (v) the Company has not issued any equity securities to any officer,
director or “Affiliate” (defined as any Person that, directly or indirectly
through one or more intermediaries, controls or is controlled by or is under
common control with a Person, as such terms are used in and construed under Rule
144 under the Act), except pursuant to existing Company stock option plans. No
event, liability or development has occurred or exists with respect to the
Company or its Subsidiaries or their respective business, properties, operations
or financial condition, that would be required to be disclosed by the Company
under applicable securities laws at the time this representation is deemed made
that has not been publicly disclosed at least 1 Trading Day prior to the date
that this representation is deemed made.

(q) Litigation. There is no action, suit, inquiry, notice of violation,
Proceeding or investigation pending or, to the knowledge of the Company,
threatened against or affecting the Company, any Subsidiary or any of their
respective properties before or by any court, arbitrator, governmental or
administrative agency or regulatory authority (federal, state, county, local or
foreign) (collectively, an “Action”) which (i) adversely affects or challenges
the legality, validity or enforceability of this Agreement or the Shares or
(ii) could, if there were an unfavorable decision, reasonably be expected to
result in a Material Adverse Effect. Neither the Company nor any Subsidiary,
nor, to

 

13



--------------------------------------------------------------------------------

the knowledge of the Company, any director or officer thereof, is or has been
the subject of any Action involving a claim of violation of or liability under
federal or state securities laws or a claim of breach of fiduciary duty. There
has not been, and to the knowledge of the Company, there is not pending or
contemplated, any investigation by the Commission involving the Company or any
current or former director or officer of the Company. The Commission has not
issued any stop order or other order suspending the effectiveness of any
registration statement filed by the Company or any Subsidiary under the Exchange
Act or the Act. None of the Company’s or its Subsidiaries’ employees is a member
of a union that relates to such employee’s relationship with the Company, and
neither the Company nor any of its Subsidiaries is a party to a collective
bargaining agreement, other than its or their employees in France, which are
bound by a collective bargaining agreement for their industry, and the Company
and its Subsidiaries believe that their relationships with their employees are
good. No executive officer, to the knowledge of the Company, is, or is now
expected to be, in violation of any material term of any employment contract,
confidentiality, disclosure or proprietary information agreement or
non-competition agreement, or any other contract or agreement or any restrictive
covenant, and the continued employment of each such executive officer does not
subject the Company or any of its Subsidiaries to any liability with respect to
any of the foregoing matters. The Company and its Subsidiaries are in compliance
with all U.S. federal, state, local and foreign laws and regulations relating to
employment and employment practices, terms and conditions of employment and
wages and hours, except where the failure to be in compliance could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

(r) Labor Relations. No material labor dispute exists or, to the knowledge of
the Company, is imminent with respect to any of the employees of the Company
which could reasonably be expected to result in a Material Adverse Effect.

(s) No Existing Defaults. Neither the Company nor any Subsidiary (i) is in
default under or in violation of (and no event has occurred that has not been
waived that, with notice or lapse of time or both, would result in a default by
the Company or any Subsidiary under), nor has the Company or any Subsidiary
received notice of a claim that it is in default under or that it is in
violation of, any indenture, loan or credit agreement or any other agreement or
instrument to which it is a party or by which it or any of its properties is
bound (whether or not such default or violation has been waived), (ii) is in
violation of any order of any court, arbitrator or governmental body, or
(iii) is or has been in violation of any statute, rule or regulation of any
governmental authority, including without limitation all foreign, federal, state
and local laws relating to taxes, environmental protection, occupational health
and safety, product quality and safety and employment and labor matters, except
in each case as could not reasonably be expected to result in a Material Adverse
Effect.

(t) Regulatory Permits. The Company and the Subsidiaries possess all
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct their
respective businesses as described in the Registration Statement, the Base
Prospectus, any Prospectus Supplement

 

14



--------------------------------------------------------------------------------

or the Prospectus, except where the failure to possess such permits could not
reasonably be expected to result in a Material Adverse Effect (“Material
Permits”), and neither the Company nor any Subsidiary has received any notice of
proceedings relating to the revocation or modification of any Material Permit.
For clarity, the Company has not received the approval of any regulatory agency
to market any of its product candidates.

(u) Title to Assets. The Company and the Subsidiaries have good and marketable
title in fee simple to all real property owned by them that is material to the
business of the Company and the Subsidiaries and good and marketable title in
all personal property owned by them that is material to the business of the
Company and the Subsidiaries, in each case free and clear of all Liens, except
for Liens as do not materially affect the value of such property and do not
materially interfere with the use made and proposed to be made of such property
by the Company and the Subsidiaries and Liens for the payment of federal, state
or other taxes, the payment of which is neither delinquent nor subject to
penalties. Any real property and facilities held under lease by the Company and
the Subsidiaries are held by them under valid, subsisting and enforceable leases
of which the Company and the Subsidiaries are in compliance, except where such
non-compliance would not reasonably be expected to have a Material Adverse
Effect.

(v) Intellectual Property. The Company and the Subsidiaries have, or have rights
to use, all patents, patent applications, trademarks, trademark applications,
service marks, trade names, trade secrets, inventions, copyrights, licenses and
other similar intellectual property rights necessary or material for use in
connection with their respective businesses as described in the Registration
Statement, the Base Prospectus, any Prospectus Supplement or the Prospectus and
which the failure to so have could reasonably be expected to have a Material
Adverse Effect (collectively, the “Intellectual Property Rights”). Neither the
Company nor any Subsidiary has received, since the date of the latest audited
financial statements included within the SEC Reports, a notice (written or
otherwise) that the Intellectual Property Rights violate or infringe upon the
rights of any Person, except as would not have a Material Adverse Effect. Except
as disclosed in the SEC Reports, to the knowledge of the Company, all such
Intellectual Property Rights are enforceable (other than patent and trademark
applications) and there is no existing infringement by another Person of any of
the Intellectual Property Rights. The Company and its Subsidiaries have taken
reasonable security measures to protect the secrecy, confidentiality and value
of all of their Intellectual Property Rights, except where failure to do so
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

(w) Insurance. The Company and the Subsidiaries are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as are prudent and customary for companies of similar size as the
Company in the businesses in which the Company and the Subsidiaries are engaged,
including, but not limited to, directors and officers insurance coverage. To the
knowledge of the Company, such insurance contracts and policies are accurate and
complete. Neither the Company nor any Subsidiary has any reason to believe that
it will not be able to renew its existing insurance coverage as and when such
coverage expires or to obtain similar coverage from

 

15



--------------------------------------------------------------------------------

similar insurers as may be necessary to continue its business without a
significant increase in cost.

(x) Affiliate Transactions. Except as set forth in the Registration Statement,
the Base Prospectus, any Prospectus Supplement or the Prospectus, none of the
officers or directors of the Company and, to the knowledge of the Company, none
of the employees of the Company is presently a party to any transaction with the
Company or any Subsidiary (other than for services as employees, officers and
directors), including any contract, agreement or other arrangement providing for
the furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any officer,
director or such employee or, to the knowledge of the Company, any entity in
which any officer, director, or any such employee has a substantial interest or
is an officer, director, trustee or partner, in each case in excess of $120,000,
other than (i) for payment of salary or consulting fees for services rendered,
(ii) reimbursement for expenses incurred on behalf of the Company and (iii) for
other employee benefits, including stock option agreements under any stock
option plan of the Company.

(y) Sarbanes Oxley Compliance. Except as disclosed in the Registration
Statement, the Base Prospectus, any Prospectus Supplement or the Prospectus, the
Company is in material compliance with all provisions of the Sarbanes-Oxley Act
of 2002 which are applicable to it as of the Effective Date.

(z) Finder’s Fees. Other than payments to be made to the Manager, no brokerage
or finder’s fees or commissions are or will be payable by the Company to any
broker, financial advisor or consultant, finder, placement agent, investment
banker, bank or other Person with respect to the transactions contemplated by
this Agreement. The Manager shall have no obligation with respect to any fees or
with respect to any claims made by or on behalf of other Persons for fees of a
type contemplated in this Section that may be due in connection with the
transactions contemplated by this Agreement.

(aa) No Other Sales Agency Agreement. The Company has not entered into any other
sales agency agreements or other similar arrangements with any agent or any
other representative in respect of at the market offerings of the Shares.

(bb) Regulation M Compliance. The Company has not, and to its knowledge no one
acting on its behalf has, (i) taken, directly or indirectly, any action designed
to cause or to result in the stabilization or manipulation of the price of any
security of the Company to facilitate the sale or resale of any of the Shares,
(ii) sold, bid for, purchased, or paid any compensation for soliciting purchases
of, any of the Shares or (iii) paid or agreed to pay to any person any
compensation for soliciting another to purchase any other securities of the
Company, other than, in the case of clauses (ii) and (iii), compensation paid to
the Manager in connection with the placement of the Shares.

(cc) Listing and Maintenance Requirements. The issuance and sale of the Shares
as contemplated in this Agreement does not contravene the rules and regulations

 

16



--------------------------------------------------------------------------------

of the Trading Market or the TSX. The Common Stock is registered pursuant to
Section 12(b) or 12(g) of the Exchange Act, and the Company has taken no action
designed to, or which to its knowledge is likely to have the effect of,
terminating the registration of the Common Stock under the Exchange Act nor has
the Company received any notification that the Commission is contemplating
terminating such registration. Except as disclosed in the Registration
Statement, the Base Prospectus, any Prospectus Supplement or the Prospectus, the
Company has not, in the 12 months preceding the date hereof, received notice
from any Trading Market on which the Common Stock is or has been listed or
quoted, or the TSX, to the effect that the Company is not in compliance with the
listing or maintenance requirements of such Trading Market or the TSX.

(dd) Application of Takeover Protections. Except as set forth in the
Registration Statement, the Base Prospectus, any Prospectus Supplement or the
Prospectus, the Company and its Board have taken all necessary action, if any,
in order to render inapplicable any control share acquisition, business
combination, poison pill (including any distribution under a rights agreement)
or other similar anti-takeover provision under the Company’s Certificate of
Incorporation (or similar charter documents) or the laws of its jurisdiction of
incorporation that is or could become applicable to the purchasers of the
Shares.

(ee) Investment Company. The Company is not, and is not an Affiliate of, and
immediately after receipt of payment for the Shares, will not be or be an
Affiliate of, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended. The Company currently intends to conduct its
business in a manner so that it will not become subject to the Investment
Company Act of 1940, as amended.

(ff) Solvency. Based on the financial condition of the Company as of the
Effective Date, (i) the Company’s fair saleable value of its assets exceeds the
amount that will be required to be paid on or in respect of the Company’s
existing debts and other liabilities (including known contingent liabilities) as
they mature and (ii) the current cash flow of the Company, together with the
proceeds the Company would receive, were it to liquidate all of its assets,
after taking into account all anticipated uses of the cash, would be sufficient
to pay all amounts on or in respect of its debt when such amounts are required
to be paid. Within one year of the Effective Date, the Company does not intend
to incur debts beyond its ability to pay such debts as they mature (taking into
account the timing and amounts of cash to be payable on or in respect of its
debt). The SEC Reports set forth as of the dates thereof all outstanding secured
and unsecured Indebtedness of the Company or any Subsidiary, or for which the
Company or any Subsidiary has commitments. For the purposes of this Agreement,
“Indebtedness” shall mean (a) any liabilities for borrowed money or amounts owed
in excess of $50,000 (other than accrued liabilities and trade accounts payable
incurred in the ordinary course of business), (b) all guaranties, endorsements
and other contingent obligations in respect of indebtedness of others, whether
or not the same are or should be reflected in the Company’s balance sheet (or
the notes thereto), except guaranties by endorsement of negotiable instruments
for deposit or collection or similar transactions in the ordinary course of
business; and (c) the present value of any lease payments in excess of $50,000
due under leases required to be

 

17



--------------------------------------------------------------------------------

capitalized in accordance with GAAP. Neither the Company nor any Subsidiary is
in default with respect to any Indebtedness.

(gg) Tax Status. Except for matters that would not, individually or in the
aggregate, have or reasonably be expected to result in a Material Adverse
Effect, the Company and each Subsidiary have filed all necessary federal, state
and foreign income and franchise tax returns and have paid or accrued all taxes
shown as due thereon, and the Company has no knowledge of a tax deficiency which
has been asserted or threatened against the Company or any Subsidiary.

(hh) [RESERVED]

(ii) Foreign Corrupt Practices. Neither the Company, nor to the knowledge of the
Company, any agent or other person acting on behalf of the Company, has
(i) directly or indirectly, used any funds for unlawful contributions, gifts,
entertainment or other unlawful expenses related to foreign or domestic
political activity, (ii) made any unlawful payment to foreign or domestic
government officials or employees or to any foreign or domestic political
parties or campaigns from corporate funds, (iii) failed to disclose fully any
contribution made by the Company (or made by any person acting on its behalf of
which the Company is aware) which is in violation of law, or (iv) violated in
any material respect any provision of the Foreign Corrupt Practices Act of 1977,
as amended.

(jj) FINRA Member Shareholders. There are no affiliations with any FINRA member
firm among the Company’s officers, directors or, to the knowledge of the
Company, any five percent (5%) or greater stockholder of the Company, except as
set forth in the Registration Statement, the Base Prospectus, any Prospectus
Supplement or the Prospectus.

4. Agreements. The Company agrees with the Manager that:

(a) Right to Review Amendments and Supplements to Registration Statement and
Prospectus. During any period when the delivery of a prospectus relating to the
Shares is required (including in circumstances where such requirement may be
satisfied pursuant to Rule 172, 173 or any similar rule) to be delivered under
the Act in connection with the offering or the sale of Shares, the Company will
not file any amendment to the Registration Statement or supplement (including
any Prospectus Supplement) to the Base Prospectus unless the Company has
furnished to the Manager a copy for its review prior to filing and will not file
any such proposed amendment or supplement to which the Manager reasonably
objects. The Company has properly completed the Prospectus, in a form approved
by the Manager, which approval shall not be unreasonably withheld, and filed
such Prospectus, as amended at the Execution Time, with the Commission pursuant
to the applicable paragraph of Rule 424(b) by the Execution Time and will cause
any supplement to the Prospectus to be properly completed, in a form approved by
the Manager, and will file such supplement with the Commission pursuant to the
applicable paragraph of Rule 424(b) within the time period prescribed thereby
and will provide evidence reasonably satisfactory to the Manager of such timely
filing. The Company will

 

18



--------------------------------------------------------------------------------

promptly advise the Manager (i) when the Prospectus, and any supplement thereto,
shall have been filed (if required) with the Commission pursuant to Rule 424(b),
(ii) when, during any period when the delivery of a prospectus (whether
physically or through compliance with Rule 172, 173 or any similar rule) is
required under the Act in connection with the offering or sale of the Shares,
any amendment to the Registration Statement shall have been filed or become
effective (other than any annual report of the Company filed pursuant to
Section 13(a) or 15(d) of the Exchange Act), (iii) of any request by the
Commission or its staff for any amendment of the Registration Statement, or any
Rule 462(b) Registration Statement, or for any supplement to the Prospectus or
for any additional information, (iv) of the issuance by the Commission of any
stop order suspending the effectiveness of the Registration Statement or of any
notice objecting to its use or the institution or threatening of any proceeding
for that purpose and (v) of the receipt by the Company of any notification with
respect to the suspension of the qualification of the Shares for sale in any
jurisdiction or the institution or threatening of any proceeding for such
purpose. The Company will use its best efforts to prevent the issuance of any
such stop order or the occurrence of any such suspension or objection to the use
of the Registration Statement and, upon such issuance, occurrence or notice of
objection, to obtain as soon as possible the withdrawal of such stop order or
relief from such occurrence or objection, including, if necessary, by filing an
amendment to the Registration Statement or a new registration statement and
using its best efforts to have such amendment or new registration statement
declared effective as soon as practicable.

(b) Subsequent Events. If, at any time on or after an Applicable Time but prior
to the related Settlement Date, any event occurs as a result of which the
Registration Statement or Prospectus would include any untrue statement of a
material fact or omit to state any material fact necessary to make the
statements therein in the light of the circumstances under which they were made
or the circumstances then prevailing not misleading, the Company will (i) notify
promptly the Manager so that any use of the Registration Statement or Prospectus
may cease until such are amended or supplemented; (ii) amend or supplement the
Registration Statement or Prospectus to correct such statement or omission; and
(iii) supply any amendment or supplement to the Manager in such quantities as
the Manager may reasonably request.

(c) Notification of Subsequent Filings. During any period when the delivery of a
prospectus relating to the Shares is required (including in circumstances where
such requirement may be satisfied pursuant to Rule 172, 173 or any similar rule)
to be delivered under the Act, any event occurs as a result of which the
Prospectus as then supplemented would include any untrue statement of a material
fact or omit to state any material fact necessary to make the statements therein
in the light of the circumstances under which they were made at such time not
misleading, or if it shall be necessary to amend the Registration Statement,
file a new registration statement or supplement the Prospectus to comply with
the Act or the Exchange Act or the respective rules thereunder, including in
connection with use or delivery of the Prospectus, the Company promptly will
(i) notify the Manager of any such event, (ii) subject to Section 4(a), prepare
and file with the Commission an amendment or supplement or new registration
statement which will correct such statement or omission or effect such
compliance,

 

19



--------------------------------------------------------------------------------

(iii) use its best efforts to have any amendment to the Registration Statement
or new registration statement declared effective as soon as practicable in order
to avoid any disruption in use of the Prospectus and (iv) supply any
supplemented Prospectus to the Manager in such quantities as the Manager may
reasonably request.

(d) Earnings Statements. As soon as practicable, the Company will make generally
available to its security holders and to the Manager an earnings statement or
statements of the Company and its Subsidiaries which will satisfy the provisions
of Section 11(a) of the Act and Rule 158.

(e) Delivery of Registration Statement. Upon the request of the Manager, the
Company will furnish to the Manager and counsel for the Manager, without charge,
signed copies of the Registration Statement (including exhibits thereto) and, so
long as delivery of a prospectus by the Manager or dealer may be required by the
Act (including in circumstances where such requirement may be satisfied pursuant
to Rule 172, 173 or any similar rule), as many copies of the Prospectus and each
Issuer Free Writing Prospectus and any supplement thereto as the Manager may
reasonably request. The Company will pay the expenses of printing or other
production of all documents relating to the offering.

(f) Qualification of Shares. The Company will arrange, if necessary, for the
qualification of the Shares for sale under the laws of such jurisdictions (other
than Canada and its provinces and territories) as the Manager may designate and
will maintain such qualifications in effect so long as required for the
distribution of the Shares; provided that in no event shall the Company be
obligated to qualify to do business in any jurisdiction where it is not now so
qualified or to take any action that would subject it to service of process in
suits, other than those arising out of the offering or sale of the Shares, in
any jurisdiction where it is not now so subject.

(g) Free Writing Prospectus. The Company agrees that, unless it has or shall
have obtained the prior written consent of the Manager, and the Manager agrees
with the Company that, unless it has or shall have obtained, as the case may be,
the prior written consent of the Company, it has not made and will not make any
offer relating to the Shares that would constitute an Issuer Free Writing
Prospectus or that would otherwise constitute a “free writing prospectus” (as
defined in Rule 405) required to be filed by the Company with the Commission or
retained by the Company under Rule 433. Any such free writing prospectus
consented to by the Manager or the Company is hereinafter referred to as a
“Permitted Free Writing Prospectus.” The Company agrees that (i) it has treated
and will treat, as the case may be, each Permitted Free Writing Prospectus as an
Issuer Free Writing Prospectus and (ii) it has complied and will comply, as the
case may be, with the requirements of Rules 164 and 433 applicable to any
Permitted Free Writing Prospectus, including in respect of timely filing with
the Commission, legending and record keeping.

(h) Subsequent Equity Issuances. Neither the Company nor any Subsidiary will
offer, sell, issue, contract to sell, contract to issue or otherwise dispose of,
directly or

 

20



--------------------------------------------------------------------------------

indirectly, any other shares of Common Stock or any Common Stock Equivalents
(other than the Shares) during the term of this Agreement (i) without giving the
Manager at least three Business Days’ prior written notice specifying the nature
of the proposed transaction and the date of such proposed transaction and
(ii) unless the Manager suspends acting under this Agreement for such period of
time requested by the Company or as deemed appropriate by the Manager in light
of the proposed transaction; provided, however, that the Company may issue and
sell Common Stock pursuant to any employee stock option plan, stock ownership
plan or dividend reinvestment plan of the Company in effect at the Execution
Time and the Company may issue Common Stock issuable upon the conversion or
exercise of Common Stock Equivalents outstanding at the Execution Time without
giving such notice.

(i) Market Manipulation. Until the termination of this Agreement, the Company
will not take, directly or indirectly, any action designed to or that would
constitute or that might reasonably be expected to cause or result in, under the
Exchange Act or otherwise, stabilization or manipulation in violation of the
Act, Exchange Act or the rules and regulations thereunder of the price of any
security of the Company to facilitate the sale or resale of the Shares or
otherwise violate any provision of Regulation M under the Exchange Act.

(j) Notification of Incorrect Certificate. The Company will, at any time during
the term of this Agreement, as supplemented from time to time, advise the
Manager immediately after it shall have received notice or obtained knowledge
thereof, of any information or fact that would alter or affect any opinion,
certificate, letter and other document provided to the Manager pursuant to
Section 6 herein.

(k) Certification of Accuracy of Disclosure. Upon commencement of the offering
of the Shares under this Agreement (and upon the recommencement of the offering
of the Shares under this Agreement following the termination of a suspension of
sales hereunder lasting more than 30 trading days), and each time that (i) the
Registration Statement or Prospectus shall be amended or supplemented, other
than by means of Incorporated Documents, (ii) the Company files its Annual
Report on Form 10-K under the Exchange Act, (iii) the Company files its
quarterly reports on Form 10-Q under the Exchange Act, (iv) the Company files a
Current Report on Form 8-K containing amended financial information (other than
information that is furnished and not filed), if the Manager reasonably
determines that the information in such Form 8-K is material, or (v) the Shares
are delivered to the Manager as principal at the Time of Delivery pursuant to a
Terms Agreement (such commencement or recommencement date and each such date
referred to in (i), (ii), (iii), (iv) and (v) above, a “Representation Date”),
unless waived by the Manager as provided in Section 2(b)(i)(c) hereof, the
Company shall furnish or cause to be furnished to the Manager forthwith a
certificate dated and delivered on the Representation Date, in form reasonably
satisfactory to the Manager to the effect that the statements contained in the
certificate referred to in Section 6(c) of this Agreement which were last
furnished to the Manager are true and correct at the Representation Date, as
though made at and as of such date (except that such statements shall be deemed
to relate to the Registration Statement and the Prospectus as amended and
supplemented to such

 

21



--------------------------------------------------------------------------------

date) or, in lieu of such certificate, a certificate of the same tenor as the
certificate referred to in said Section 6(c), modified as necessary to relate to
the Registration Statement and the Prospectus as amended and supplemented to the
date of delivery of such certificate.

(l) Bring Down Opinions; Negative Assurance. At each Representation Date, unless
waived by the Manager as provided by Section 2(b)(i)(c), the Company shall
furnish or cause to be furnished forthwith to the Manager and to counsel to the
Manager a written opinion of counsel to the Company (“Company Counsel”)
addressed to the Manager and dated and delivered on such Representation Date, in
form and substance reasonably satisfactory to the Manager, including a negative
assurance representation from the Company’s U.S. Counsel.

(m) Auditor Bring Down “Comfort” Letter. At each Representation Date, unless
waived by the Manager as provided by Section 2(b)(i)(c), the Company shall cause
(1) the Company’s auditors (the “Accountants”), or other independent accountants
satisfactory to the Manager forthwith to furnish the Manager a letter, and
(2) the Chief Financial Officer of the Company forthwith to furnish the Manager
a certificate, in each case dated on such Representation Date, in form
satisfactory to the Manager, of the same tenor as the letters and certificate
referred to in Section 6 of this Agreement but modified to relate to the
Registration Statement and the Prospectus, as amended and supplemented to the
date of such letters and certificate; provided, however, that the Company will
not be required to cause the Accountants to furnish such letters to the Manager
in connection with the filing of a Current Report on Form 8-K unless (i) such
Current Report on Form 8-K is filed at any time during which a prospectus
relating to the Shares is required to be delivered under the Act and (ii) the
Manager has requested such letter based upon the event or events reported in
such Current Report on Form 8-K.

(n) Due Diligence Session. Upon commencement of the offering of the Shares under
this Agreement (and upon the recommencement of the offering of the Shares under
this Agreement following the termination of a suspension of sales hereunder
lasting more than 30 trading days), and at each Representation Date, unless
waived by the Manager, the Company will conduct a due diligence session, in form
and substance, reasonably satisfactory to the Manager, which shall include
representatives of management and Accountants. The Company shall cooperate
timely with any reasonable due diligence request from or review conducted by the
Manager or its agents from time to time in connection with the transactions
contemplated by this Agreement, including, without limitation, providing
information and available documents and access to appropriate corporate officers
and the Company’s agents during regular business hours and at the Company’s
principal offices, and timely furnishing or causing to be furnished such
certificates, letters and opinions from the Company, its officers and its
agents, as the Manager may reasonably request. The Company shall reimburse the
Manager for Manager’s counsel’s time in each such due diligence update session,
up to a maximum of $5,000 per update, plus any incidental expense incurred by
the Manager in connection therewith.

 

22



--------------------------------------------------------------------------------

(o) Acknowledgment of Trading. The Company consents to the Manager trading in
the Common Stock for the Manager’s own account and for the account of its
clients at the same time as sales of the Shares occur pursuant to this Agreement
or pursuant to a Terms Agreement.

(p) Disclosure of Shares Sold. The Company will disclose in its Annual Reports
on Form 10-K and Quarterly Reports on Form 10-Q, as applicable, the number of
Shares sold through the Manager under this Agreement, the Net Proceeds to the
Company and the compensation paid by the Company with respect to sales of Shares
pursuant to this Agreement during the relevant quarter.

(q) Rescission Right. If to the knowledge of the Company, the conditions set
forth in Section 6 shall not have been satisfied as of the applicable Settlement
Date, the Company will offer to any person who has agreed to purchase Shares
from the Company as the result of an offer to purchase solicited by the Manager
the right to refuse to purchase and pay for such Shares.

(r) Bring Down of Representations and Warranties. Each acceptance by the Company
of an offer to purchase the Shares hereunder, and each execution and delivery by
the Company of a Terms Agreement, shall be deemed to be an affirmation to the
Manager that the representations and warranties of the Company contained in or
made pursuant to this Agreement are true and correct as of the date of such
acceptance or of such Terms Agreement as though made at and as of such date, and
an undertaking that such representations and warranties will be true and correct
as of the Settlement Date for the Shares relating to such acceptance or as of
the Time of Delivery relating to such sale, as the case may be, as though made
at and as of such date (except that such representations and warranties shall be
deemed to relate to the Registration Statement and the Prospectus as amended and
supplemented relating to such Shares).

(s) Reservation of Shares. The Company shall ensure that there are at all times
sufficient shares of Common Stock to provide for the issuance, free of any
preemptive rights, out of its authorized but unissued shares of Common Stock, of
the maximum aggregate number of Shares authorized for issuance by the Board
pursuant to the terms of this Agreement. The Company will use its commercially
reasonable efforts to cause the Shares to be listed for trading on the Trading
Market and to maintain such listing.

(t) Obligation Under Exchange Act. During any period when the delivery of a
prospectus relating to the Shares is required (including in circumstances where
such requirement may be satisfied pursuant to Rule 172, 173 or any similar rule)
to be delivered under the Act, the Company will file all documents required to
be filed with the Commission pursuant to the Exchange Act within the time
periods required by the Exchange Act and the regulations thereunder.

 

23



--------------------------------------------------------------------------------

(u) DTC Facility. The Company shall cooperate with Manager and use its
reasonable efforts to permit the Shares to be eligible for clearance and
settlement through the facilities of DTC.

(v) Use of Proceeds. The Company will apply the Net Proceeds from the sale of
the Shares in the manner set forth in the Prospectus.

(w) Filing of Prospectus Supplement. On or prior to the earlier of (i) the date
on which the Company shall file a Quarterly Report on Form 10-Q or an Annual
Report on Form 10-K in respect of any fiscal quarter in which sales of Shares
were made by the Manager pursuant to Section 2(b) of this Agreement and (ii) the
date on which the Company shall be obligated to file such document referred to
in clause (i) in respect of such quarter (each such date, and any date on which
an amendment to any such document is filed, a “Filing Date”), the Company will
file a prospectus supplement with the Commission under the applicable paragraph
of Rule 424(b), which prospectus supplement will set forth, with regard to such
quarter, the number of the Shares sold through the Manager as agent pursuant to
Section 2(b) of this Agreement, the Net Proceeds to the Company and the
compensation paid by the Company with respect to such sales of the Shares
pursuant to Section 2(b) of this Agreement and deliver such number of copies of
each such prospectus supplement to the Trading Market as are required by such
exchange.

(x) Additional Registration Statement. To the extent that the Registration
Statement is not available for the sales of the Shares as contemplated by this
Agreement (other than as a result of reaching the limitation set forth in
General Instructions I.B.6. of Form S-3), the Company shall file a new
registration statement with respect to any additional shares of Common Stock
necessary to complete such sales of the Shares and shall cause such registration
statement to become effective as promptly as practicable. After the
effectiveness of any such registration statement, all references to
“Registration Statement” included in this Agreement shall be deemed to include
such new registration statement, including all documents incorporated by
reference therein pursuant to Item 12 of Form S-3, and all references to “Base
Prospectus” included in this Agreement shall be deemed to include the final form
of prospectus, including all documents incorporated therein by reference,
included in any such registration statement at the time such registration
statement became effective.

5. Payment of Expenses. The Company agrees to pay the costs and expenses
incident to the performance of its obligations under this Agreement, whether or
not the transactions contemplated hereby are consummated, including without
limitation: (i) the preparation, printing or reproduction and filing with the
Commission of the Registration Statement (including financial statements and
exhibits thereto), the Prospectus and each Issuer Free Writing Prospectus, and
each amendment or supplement to any of them; (ii) the printing (or reproduction)
and delivery (including postage, air freight charges and charges for counting
and packaging) of such copies of the Registration Statement, the Prospectus, and
each Issuer Free Writing Prospectus, and all amendments or supplements to any of
them, as may, in each case, be reasonably requested for use in connection with
the offering and sale of the Shares; (iii) the

 

24



--------------------------------------------------------------------------------

preparation, printing, authentication, issuance and delivery of certificates for
the Shares, including any stamp or transfer taxes in connection with the
original issuance and sale of the Shares; (iv) the printing (or reproduction)
and delivery of this Agreement, any blue sky memorandum and all other agreements
or documents printed (or reproduced) and delivered in connection with the
offering of the Shares; (v) the registration of the Shares under the Exchange
Act, if applicable, and the listing of the Shares on the Trading Market;
(vi) any registration or qualification of the Shares for offer and sale under
the securities or blue sky laws of the several states (including filing fees and
the reasonable fees and expenses of counsel for the Manager relating to such
registration and qualification); (vii) the transportation and other expenses
incurred by or on behalf of Company representatives in connection with
presentations to prospective purchasers of the Shares; (viii) the fees and
expenses of the Company’s accountants and the fees and expenses of counsel
(including local and special counsel) for the Company; (ix) the filing fee under
FINRA Rule 5110; (x) the reasonable fees and expenses of the Manager’s counsel,
not to exceed $30,000 (excluding any periodic due diligence fees provided for
under Section 4(n), $10,000 of which has been paid prior to the date hereof and
the balance of which shall be paid upon the Execution Time; (xi) initial due
diligence fees of the Manager in the amount of $50,000, $10,000 of which has
been paid prior to the date hereof and the balance of which shall be paid upon
the Execution Time and (xii) all other costs and expenses incident to the
performance by the Company of its obligations hereunder.

6. Conditions to the Obligations of the Manager. The obligations of the Manager
under this Agreement and any Terms Agreement shall be subject to (i) the
accuracy of the representations and warranties on the part of the Company
contained herein as of the Execution Time, each Representation Date, and as of
each Applicable Time, Settlement Date and Time of Delivery, (ii) to the
performance by the Company of its obligations hereunder and (iii) the following
additional conditions:

(a) Filing of Prospectus Supplement. The Prospectus, and any supplement thereto,
required by Rule 424 to be filed with the Commission have been filed in the
manner and within the time period required by Rule 424(b) with respect to any
sale of Shares; each Prospectus Supplement shall have been filed in the manner
required by Rule 424(b) within the time period required hereunder and under the
Act; any other material required to be filed by the Company pursuant to
Rule 433(d) under the Act, shall have been filed with the Commission within the
applicable time periods prescribed for such filings by Rule 433; and no stop
order suspending the effectiveness of the Registration Statement or any notice
objecting to its use shall have been issued and no proceedings for that purpose
shall have been instituted or threatened.

(b) Delivery of Opinion. The Company shall have caused the Company Counsel to
furnish to the Manager, requested by the Manager and upon reasonable advance
notice in connection with any offering of the Shares, its opinion and negative
assurance statement (from the Company’s U.S. counsel), dated as of such date and
addressed to the Manager in form and substance acceptable to the Manager.

(c) Delivery of Officer’s Certificate. The Company shall have furnished or
caused to be furnished to the Manager, to the extent requested by the Manager
and upon reasonable advance notice in connection with any offering of the
Shares, a certificate of

 

25



--------------------------------------------------------------------------------

the Company signed by the Chief Executive Officer or the President and the
principal financial or accounting officer of the Company, dated as of such date,
to the effect that the signers of such certificate have carefully examined the
Registration Statement, the Prospectus, any Prospectus Supplement and any
documents incorporated by reference therein and any supplements or amendments
thereto and this Agreement and that:

(i) the representations and warranties of the Company in this Agreement are true
and correct on and as of such date with the same effect as if made on such date
and the Company has complied with all the agreements and satisfied all the
conditions on its part to be performed or satisfied at or prior to such date;

(ii) no stop order suspending the effectiveness of the Registration Statement or
any notice objecting to its use has been issued and no proceedings for that
purpose have been instituted or, to the Company’s knowledge, threatened; and

(iii) since the date of the most recent financial statements included in the
Registration Statement, the Prospectus and the Incorporated Documents, there has
been no Material Adverse Effect on the condition (financial or otherwise),
earnings, business or properties of the Company and its subsidiaries, taken as a
whole, whether or not arising from transactions in the ordinary course of
business, except as set forth in or contemplated in the Registration Statement
and the Prospectus.

(d) Delivery of Accountants’ “Comfort” Letter. The Company shall have requested
and caused the Accountants to have furnished to the Manager, to the extent
requested by the Manager and upon reasonable advance notice in connection with
any offering of the Shares, letters (which may refer to letters previously
delivered to the Manager), dated as of such date, in form and substance
satisfactory to the Manager, confirming that they are independent accountants
within the meaning of the Act and the Exchange Act and the respective applicable
rules and regulations adopted by the Commission thereunder and that they have
performed a review of any unaudited interim financial information of the Company
and included or incorporated by reference in the Registration Statement and the
Prospectus and provide customary “comfort” as to such review in form and
substance satisfactory to the Manager.

(e) No Material Adverse Event. Since the respective dates as of which
information is disclosed in the Registration Statement, the Prospectus and the
Incorporated Documents, except as otherwise stated therein, there shall not have
been (i) any change or decrease in previously reported results specified in the
letter or letters referred to in paragraph (d) of this Section 6 or (ii) any
change, or any development involving a prospective change, in or affecting the
condition (financial or otherwise), earnings, business or properties of the
Company and its subsidiaries taken as a whole, whether or not arising from
transactions in the ordinary course of business, except as set forth in or
contemplated in the Registration Statement, the Prospectus and the

 

26



--------------------------------------------------------------------------------

Incorporated Documents (exclusive of any amendment or supplement thereto) the
effect of which, in any case referred to in clause (i) or (ii) above, is, in the
sole judgment of the Manager, so material and adverse as to make it impractical
or inadvisable to proceed with the offering or delivery of the Shares as
contemplated by the Registration Statement (exclusive of any amendment thereof),
the Incorporated Documents and the Prospectus (exclusive of any amendment or
supplement thereto).

(f) Payment of All Fees. The Company shall have paid the required Commission
filing fees relating to the Shares within the time period required by
Rule 456(b)(1)(i) of the Act without regard to the proviso therein and otherwise
in accordance with Rules 456(b) and 457(r) of the Act and, if applicable, shall
have updated the “Calculation of Registration Fee” table in accordance with
Rule 456(b)(1)(ii) either in a post-effective amendment to the Registration
Statement or on the cover page of a prospectus filed pursuant to Rule 424(b).

(g) No FINRA Objections. FINRA shall not have raised any objection with respect
to the fairness and reasonableness of the terms and arrangements under this
Agreement.

(h) Shares Listed on Trading Market. The Shares shall have been listed and
admitted and authorized for trading on the Trading Market, and satisfactory
evidence of such actions shall have been provided to the Manager.

(i) Other Assurances. Prior to each Settlement Date and Time of Delivery, as
applicable, the Company shall have furnished to the Manager such further
information, certificates and documents as the Manager may reasonably request.

If any of the conditions specified in this Section 6 shall not have been
fulfilled when and as provided in this Agreement, or if any of the opinions and
certificates mentioned above or elsewhere in this Agreement shall not be
reasonably satisfactory in form and substance to the Manager and counsel for the
Manager, this Agreement and all obligations of the Manager hereunder may be
canceled at, or at any time prior to, any Settlement Date or Time of Delivery,
as applicable, by the Manager. Notice of such cancellation shall be given to the
Company in writing or by telephone or facsimile confirmed in writing.

The documents required to be delivered by this Section 6 shall be delivered at
the office of Ellenoff Grossman & Schole LLP, counsel for the Manager, at 1345
Avenue of the Americas, 11th Floor, New York, New York 10105, on each such date
as provided in this Agreement.

7. Indemnification and Contribution.

(a) Indemnification by Company. The Company agrees to indemnify and hold
harmless the Manager, the directors, officers, employees and agents of the
Manager and each person who controls the Manager within the meaning of either
the Act or the Exchange Act against any and all losses, claims, damages or
liabilities, joint or several, to which they or any of them may become subject
under the Act, the Exchange Act or other

 

27



--------------------------------------------------------------------------------

Federal or state statutory law or regulation, at common law or otherwise,
insofar as such losses, claims, damages or liabilities (or actions in respect
thereof) arise out of or are based upon any untrue statement or alleged untrue
statement of a material fact contained in the Registration Statement for the
registration of the Shares as originally filed or in any amendment thereof, or
in the Base Prospectus, any Prospectus Supplement, the Prospectus, any Issuer
Free Writing Prospectus, or in any amendment thereof or supplement thereto, or
arise out of or are based upon the omission or alleged omission to state therein
a material fact required to be stated therein or necessary to make the
statements therein not misleading, and agrees to reimburse each such indemnified
party for any legal or other expenses reasonably incurred by them in connection
with investigating or defending any such loss, claim, damage, liability or
action; provided, however, that the Company will not be liable in any such case
to the extent that any such loss, claim, damage or liability arises out of or is
based upon any such untrue statement or alleged untrue statement or omission or
alleged omission made therein in reliance upon and in conformity with written
information furnished to the Company by the Manager specifically for inclusion
therein. This indemnity agreement will be in addition to any liability that the
Company may otherwise have.

(b) Indemnification by Manager. The Manager agrees to indemnify and hold
harmless the Company, each of its directors, each of its officers who signs the
Registration Statement, and each person who controls the Company within the
meaning of either the Act or the Exchange Act, to the same extent as the
foregoing indemnity from the Company to the Manager, but only with reference to
written information relating to the Manager furnished to the Company by the
Manager specifically for inclusion in the documents referred to in the foregoing
indemnity and with respect to a breach by the Manager of the restrictions on
sales of the Shares into Canada or to Canadians set forth in subsection 2(b)(iv)
hereof; provided, however, that in no case shall the Manager be responsible for
any amount in excess of the Broker Fee applicable to the Shares and paid
hereunder. This indemnity agreement will be in addition to any liability which
the Manager may otherwise have.

(c) Indemnification Procedures. Promptly after receipt by an indemnified party
under this Section 7 of notice of the commencement of any action, such
indemnified party will, if a claim in respect thereof is to be made against the
indemnifying party under this Section 7, notify the indemnifying party in
writing of the commencement thereof; but the failure so to notify the
indemnifying party (i) will not relieve it from liability under paragraph (a)
or (b) above unless and to the extent it did not otherwise learn of such action
and such failure results in the forfeiture by the indemnifying party of
substantial rights and defenses and (ii) will not, in any event, relieve the
indemnifying party from any obligations to any indemnified party other than the
indemnification obligation provided in paragraph (a) or (b) above. The
indemnifying party shall be entitled to appoint counsel of the indemnifying
party’s choice at the indemnifying party’s expense to represent the indemnified
party in any action for which indemnification is sought (in which case the
indemnifying party shall not thereafter be responsible for the fees and expenses
of any separate counsel retained by the indemnified party or parties except as
set forth below); provided, however, that such counsel shall be

 

28



--------------------------------------------------------------------------------

reasonably satisfactory to the indemnified party. Notwithstanding the
indemnifying party’s election to appoint counsel to represent the indemnified
party in an action, the indemnified party shall have the right to employ
separate counsel (including local counsel), and the indemnifying party shall
bear the reasonable fees, costs and expenses of such separate counsel if (i) the
use of counsel chosen by the indemnifying party to represent the indemnified
party would present such counsel with a conflict of interest, (ii) the actual or
potential defendants in, or targets of, any such action include both the
indemnified party and the indemnifying party and the indemnified party shall
have reasonably concluded that there may be legal defenses available to it
and/or other indemnified parties which are different from or additional to those
available to the indemnifying party, (iii) the indemnifying party shall not have
employed counsel reasonably satisfactory to the indemnified party to represent
the indemnified party within a reasonable time after notice of the institution
of such action or (iv) the indemnifying party shall authorize the indemnified
party to employ separate counsel at the expense of the indemnifying party. An
indemnifying party will not, without the prior written consent of the
indemnified parties, settle or compromise or consent to the entry of any
judgment with respect to any pending or threatened claim, action, suit or
proceeding in respect of which indemnification or contribution may be sought
hereunder (whether or not the indemnified parties are actual or potential
parties to such claim or action) unless such settlement, compromise or consent
includes an unconditional release of each indemnified party from all liability
arising out of such claim, action, suit or proceeding.

(d) Contribution. In the event that the indemnity provided in paragraph (a),
(b) or (c) of this Section 7 is unavailable to or insufficient to hold harmless
an indemnified party for any reason, the Company and the Manager agree to
contribute to the aggregate losses, claims, damages and liabilities (including
legal or other expenses reasonably incurred in connection with investigating or
defending the same) (collectively “Losses”) to which the Company and the Manager
may be subject in such proportion as is appropriate to reflect the relative
benefits received by the Company on the one hand and by the Manager on the other
from the offering of the Shares; provided, however, that in no case shall the
Manager be responsible for any amount in excess of the Broker Fee applicable to
the Shares and paid hereunder. If the allocation provided by the immediately
preceding sentence is unavailable for any reason, the Company and the Manager
severally shall contribute in such proportion as is appropriate to reflect not
only such relative benefits but also the relative fault of the Company on the
one hand and of the Manager on the other in connection with the statements or
omissions which resulted in such Losses as well as any other relevant equitable
considerations. Benefits received by the Company shall be deemed to be equal to
the total net proceeds from the offering (before deducting expenses) received by
it, and benefits received by the Manager shall be deemed to be equal to the
Broker Fee applicable to the Shares and paid hereunder as determined by this
Agreement. Relative fault shall be determined by reference to, among other
things, whether any untrue or any alleged untrue statement of a material fact or
the omission or alleged omission to state a material fact relates to information
provided by the Company on the one hand or the Manager on the other, the intent
of the parties and their relative knowledge, access to information and
opportunity to correct or prevent such untrue statement or omission. The Company
and the Manager agree that it would not be

 

29



--------------------------------------------------------------------------------

just and equitable if contribution were determined by pro rata allocation or any
other method of allocation which does not take account of the equitable
considerations referred to above. Notwithstanding the provisions of this
paragraph (d), no person guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the Act) shall be entitled to contribution from any
person who was not guilty of such fraudulent misrepresentation. For purposes of
this Section 7, each person who controls the Manager within the meaning of
either the Act or the Exchange Act and each director, officer, employee and
agent of the Manager shall have the same rights to contribution as the Manager,
and each person who controls the Company within the meaning of either the Act or
the Exchange Act, each officer of the Company who shall have signed the
Registration Statement and each director of the Company shall have the same
rights to contribution as the Company, subject in each case to the applicable
terms and conditions of this paragraph (d).

8. Termination.

(a) The Company shall have the right, by giving written notice as hereinafter
specified, to terminate this Agreement in its sole discretion at any time upon
five (5) Business Days’ prior written notice. Any such termination shall be
without liability of any party to any other party except that (i) with respect
to any pending sale, through the Manager for the Company, the obligations of the
Company, including in respect of compensation of the Manager, shall remain in
full force and effect notwithstanding the termination and (ii) the provisions of
Sections 5, 7, 8, 9, 10, 12 and 14 of this Agreement shall remain in full force
and effect notwithstanding such termination.

(b) The Manager shall have the right, by giving written notice as hereinafter
specified, to terminate the provisions of this Agreement relating to the
solicitation of offers to purchase the Shares in its sole discretion at any
time. Any such termination shall be without liability of any party to any other
party except that the provisions of Sections 5, 7, 8, 9, 10, 12 and 14 of this
Agreement shall remain in full force and effect notwithstanding such
termination.

(c) This Agreement shall remain in full force and effect until the earlier of
November 5, 2018 and such date that this Agreement is terminated pursuant to
Sections 8(a) or (b) above or otherwise by mutual agreement of the parties;
provided that any such termination by mutual agreement shall in all cases be
deemed to provide that Sections 5, 7, 8, 9, 10, 12 and 14 shall remain in full
force and effect.

(d) Any termination of this Agreement shall be effective on the date specified
in such notice of termination; provided that such termination shall not be
effective until the close of business on the date of receipt of such notice by
the Manager or the Company, as the case may be. If such termination shall occur
prior to the Settlement Date or Time of Delivery for any sale of the Shares,
such sale shall settle in accordance with the provisions of Section 2(b) of this
Agreement.

 

30



--------------------------------------------------------------------------------

(e) In the case of any purchase of Shares by the Manager pursuant to a Terms
Agreement, the obligations of the Manager pursuant to such Terms Agreement shall
be subject to termination, in the absolute discretion of the Manager, by prompt
oral notice given to the Company prior to the Time of Delivery relating to such
Shares, if any, and confirmed promptly by facsimile or electronic mail, if since
the time of execution of the Terms Agreement and prior to such delivery and
payment, (i) trading in the Company’s Common Stock shall have been suspended by
the Commission or the Trading Market or trading in securities generally on the
Trading Market shall have been suspended or limited or minimum prices shall have
been established on such exchange, (ii) a banking moratorium shall have been
declared either by Federal or New York State authorities or (iii) there shall
have occurred any outbreak or escalation of hostilities, declaration by the
United States of a national emergency or war, or other calamity or crisis the
effect of which on financial markets is such as to make it, in the sole judgment
of the Manager, impractical or inadvisable to proceed with the offering or
delivery of the Shares as contemplated by the Prospectus (exclusive of any
amendment or supplement thereto).

9. Representations and Indemnities to Survive. The respective agreements,
representations, warranties, indemnities and other statements of the Company or
its officers and of the Manager set forth in or made pursuant to this Agreement
will remain in full force and effect, regardless of any investigation made by
the Manager or the Company or any of the officers, directors, employees, agents
or controlling persons referred to in Section 7, and will survive delivery of
and payment for the Shares.

10. Notices. All communications hereunder will be in writing and effective only
on receipt, and (a) if sent to the Manager, will be mailed, delivered,
facsimiled or emailed to the address set forth on the signature page hereto and
(b) if sent to the Company will be mailed, delivered, facsimiled or emailed to
Mad Catz Interactive, Inc., 10680 Treena Street, Suite 500, San Diego,
California 92131, Attention: Chief Financial Officer, Phone: (858) 790-5008,
Fax: (858) 790-5018, Email: kmcginnis@madcatz.com. An electronic communication
shall be deemed written notice for purposes of this Section if such
communication is delivered to the electronic mail address specified herein. Such
communication shall be deemed to have been received at the time the party
sending such communication receives verification of receipt thereof by the
receiving party. Any party receiving an electronic communication may request and
shall be entitled to receive such communication on paper, in a nonelectronic
form, which shall be sent to the requesting party within ten (10) days of
receipt of the written request therefor.

11. Successors. This Agreement will inure to the benefit of and be binding upon
the parties hereto and their respective successors and the officers, directors,
employees, agents and controlling persons referred to in Section 7, and no other
person will have any right or obligation hereunder. Nothing in this Agreement,
express or implied, is intended to confer upon any party, other than the parties
hereto or their respective successors and permitted assigns, any rights,
remedies, obligations or liabilities under or by reason or obligations under
this Agreement without the prior written consent of the parties hereto.

12. No Fiduciary Duty. The Company hereby acknowledges that (a) the purchase and
sale of the Shares pursuant to this Agreement is an arm’s-length commercial
transaction between

 

31



--------------------------------------------------------------------------------

the Company, on the one hand, and the Manager and any affiliate through which it
may be acting, on the other, (b) the Manager is acting solely as sales agent
and/or principal in connection with the purchase and sale of the Company’s
securities and not as a fiduciary of the Company and (c) the Company’s
engagement of the Manager in connection with the offering and the process
leading up to the offering is as independent contractors and not in any other
capacity. Furthermore, the Company agrees that it is solely responsible for
making its own judgments in connection with the offering (irrespective of
whether the Manager has advised or is currently advising the Company on related
or other matters). The Company agrees that it will not claim that the Manager
has rendered advisory services of any nature or respect, or owe an agency,
fiduciary or similar duty to the Company, in connection with such transaction or
the process leading thereto.

13. Integration. This Agreement (including all schedules and exhibits hereto and
Sales Notices issued pursuant hereto) and any Terms Agreement supersede all
prior agreements and understandings (whether written or oral) between the
Company and the Manager with respect to the subject matter hereof.

14. Applicable Law. This Agreement and any Terms Agreement will be governed by
and construed in accordance with the laws of the State of New York applicable to
contracts made and to be performed within the State of New York.

15. WAIVER OF JURY TRIAL. THE COMPANY HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY
LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT, ANY TERMS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

16. Counterparts. This Agreement and any Terms Agreement may be signed in one or
more counterparts, each of which shall constitute an original and all of which
together shall constitute one and the same agreement, which may be delivered by
facsimile or in .pdf file via e-mail.

17. Use of Information. The Manager may not provide any information gained in
connection with this Agreement and the transactions contemplated by this
Agreement, including due diligence, to any third party other than its legal
counsel advising it on this Agreement unless expressly approved by the Company
in writing; provided, however, that the Manager may disclose such information
pursuant to any governmental, judicial or administrative order, subpoena or
discovery request or request or inquiry of a regulatory or self-regulatory body.

18. Amendment. Neither this Agreement nor any term hereof may be amended other
than pursuant to a writing executed by the Company and the Manager.

***************************

 

32



--------------------------------------------------------------------------------

19. Headings. The section headings used in this Agreement and any Terms
Agreement are for convenience only and shall not affect the construction hereof.

If the foregoing is in accordance with your understanding of our agreement,
please sign and return to us the enclosed duplicate hereof, whereupon this
letter and your acceptance shall represent a binding agreement among the Company
and the Manager.

Very truly yours,

 

MAD CATZ INTERACTIVE, INC. By:   /s/ Darren Richardson

Name:   Darren Richardson Title:   President & Chief Executive Officer

The foregoing Agreement is hereby confirmed and accepted as of the date first
written above.

 

ASCENDIANT CAPITAL MARKETS, LLC By:   /s/ Mark Bergendahl

Name:   Mark Bergendahl Title:   Managing Partner

Address for Notice:  

 

33



--------------------------------------------------------------------------------

Form of Terms Agreement

ANNEX I

MAD CATZ INTERACTIVE, INC. TERMS AGREEMENT

Dear Sirs:

Mad Catz Interactive, Inc. (the “Company”) proposes, subject to the terms and
conditions stated herein and in the At The Market Offering Agreement, dated
November 5, 2015 (the “At The Market Offering Agreement”), between the Company
and Ascendiant Capital Markets, LLC (“Agent”), to issue and sell to Agent the
securities specified in the Schedule I hereto (the “Purchased Shares”).

Each of the provisions of the At The Market Offering Agreement not specifically
related to the solicitation by Ascendiant Capital Markets, LLC, as agent of the
Company, of offers to purchase securities is incorporated herein by reference in
its entirety, and shall be deemed to be part of this Terms Agreement to the same
extent as if such provisions had been set forth in full herein. Each of the
representations and warranties set forth therein shall be deemed to have been
made at and as of the date of this Terms Agreement and the Time of Delivery,
except that each representation and warranty in Section 3 of the At The Market
Offering Agreement which makes reference to the Prospectus (as therein defined)
shall be deemed to be a representation and warranty as of the date of the At The
Market Offering Agreement in relation to the Prospectus, and also a
representation and warranty as of the date of this Terms Agreement and the Time
of Delivery in relation to the Prospectus as amended and supplemented to relate
to the Purchased Shares.

An amendment to the Registration Statement (as defined in the At The Market
Offering Agreement), or a supplement to the Prospectus, as the case may be,
relating to the Purchased Shares, in the form heretofore delivered to the
Manager is now proposed to be filed with the Securities and Exchange Commission.

Subject to the terms and conditions set forth herein and in the At The Market
Offering Agreement which are incorporated herein by reference, the Company
agrees to issue and sell to Agent and the latter agrees to purchase from the
Company the number of shares of the Purchased Shares at the time and place and
at the purchase price set forth in the Schedule I hereto.

 

34



--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding, please sign and
return to us a counterpart hereof, whereupon this Terms Agreement, including
those provisions of the At The Market Offering Agreement incorporated herein by
reference, shall constitute a binding agreement between the Manager and the
Company.

 

MAD CATZ INTERACTIVE, INC. By:       Name:   Title:

ACCEPTED as of the date first written above.

 

ASCENDIANT CAPITAL MARKETS, LLC By:       Name:   Title:

 

35